                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CECIL P. TASBY,                                           CASE NO. C19-0637-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DANIEL GREY, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the report and recommendation (Dkt. No. 6) of the
16   Honorable Mary Alice Theiler, United States Magistrate Judge. Having reviewed the report and
17   recommendations, and the relevant record, the Court ORDERS:
18          1.      The report and recommendation (Dkt. No. 6) is ADOPTED;
19          2.      Plaintiff’s claims are dismissed without prejudice pursuant to 28 U.S.C.
20   § 1915(e)(2)(B)(ii), for failure of plaintiff to adequately state a claim for relief under 42 U.S.C.
21   § 1983 ;
22          3.      The Clerk is DIRECTED to send a copy of this order to Plaintiff and Judge
23   Theiler.
24          //
25          //
26          //


     ORDER
     C19-0637-JCC
     PAGE - 1
 1          DATED this 13th day of August 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0637-JCC
     PAGE - 2
